Citation Nr: 1228439	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had more than nine years of active duty service, including from April 1989 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2007 and June 2010.  

The issue of entitlement to service connection for a mixed demyelinating/axonal degeneration sensorimotor nerve disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

 VA spine and peripheral nerve examination reports dated in December 2011 were obtained and added to the record subsequent to the November Supplemental Statement of the Case (SSOC).  There is no indication of AOJ consideration of this additional evidence.  The December 2011 VA examination reports are relevant and must be considered by the AOJ for an adequate determination of the issue on appeal.  Generally, any pertinent evidence submitted by the appellant or representative which is accepted by the Board must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative.  See 38 C.F.R. § 20.1304(c) (2011). Here, there is no waiver. 

The Board also notes that the issue on appeal involves complex medical matters and that the case was previously remanded for additional development to address conflicting evidence of record in June 2010.  It is significant to note that the Veteran's service-connected low back disorder disability has been rated as sciatic nerve syndrome under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, since April 8, 1994.  The 20 percent rating assigned under diagnostic code 8520 was effective from November 15, 2000.  Neither the assigned rating nor the assigned diagnostic code have been in effect for 20 years or more at this time and they are not protected.  But see 38 C.F.R. § 3.951(b) (2011); Murray v. Shinseki, 24 Vet. App. 420, 427 (2011).  

As previously noted by the June 2010 remand, the medical evidence of record including the opinion of a September 2009 VA examiner indicated the Veteran's lower extremity adverse neurological symptomatology was not the result of radiculopathy nor otherwise associated with a low back disability.  The December 2011 VA examination report includes inconsistent evidence as to whether the Veteran's service-connected low back disability is manifested by neurological symptomatology.  See December 2011 VA examination report, page 8: noting the Veteran had no radicular pain nor any other signs or symptoms due to radiculopathy, and page 9: noting mild sciatic nerve radiculopathy.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the case must again be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  After he has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran's claims file should be returned to the December 2011 VA examiner for clarification of the provided opinion.  The examiner must address the specific question as to whether or not the service-connected low back disorder is presently or at any time during the course of this appeal  manifested by associated objective neurologic abnormalities.  

If the December 2011 examiner is unavailable the Veteran should be scheduled for an examination by an orthopedic surgeon, or other appropriate medical specialist, for an opinion as to the current nature and extent of his service-connected low back disorder.  An opinion must be provided as to whether or not the service-connected low back disorder is presently or at any time during the course of this appeal was manifested by associated objective neurologic abnormalities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be adjudicated with appropriate consideration of all the evidence of record, including review of the evidence added to the appellate record since the November 2011 supplemental statement of the case.  Consideration must take into account the pre-September 26, 2003, criteria for rating all other back disorders except intervertebral disc syndrome (i.e., 38 C.F.R. § 4.71a , Diagnostic Codes 5292 and 5295); the post-September 26, 2003, criteria for rating all back disorders including intervertebral disc syndrome (i.e., 38 C.F.R. § 4.71a , Diagnostic Codes 5239 to 5243); and the criteria for rating disabilities of the sciatic nerve (i.e., 38 C.F.R. § 4.124a , Diagnostic Code 8520) as well as whether the Veteran is entitled to separate ratings for any service-connected adverse neurological and musculoskeletal disabilities.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


